                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                             CASE NO. 5:08-CR-107-D

UNITED STATES OF AMERICA                      ORDER
       v.

DANIEL BEAMON FISHER


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the government's Exhibit A

to its Consent Motion for Order of Conditional Release, filed at Docket Entry 83, be

sealed, except that filed, stamped copies be provided to the United States Attorney's

Office for the Eastern District of North Carolina and counsel for the defendant.

      IT IS SO ORDERED, this _j_(L_ day of     :rQn\JM1 , 2019.
